Citation Nr: 0948756	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  07-05 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for left shoulder strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Punia, Law Clerk


INTRODUCTION

The Veteran had active service from September 2001 until May 
2005.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Seattle, Washington.

The Board notes that, during the pendency of the appeal, in 
December 2006, the RO increased the Veteran's disability 
rating for the left shoulder to 10 percent throughout the 
entire rating period.  As this increase constitutes less than 
the maximum available benefit, it does not abrogate the 
pending appeal. AB v. Brown, 6 Vet. App. 35 (1993).  
Accordingly, the Board will proceed with appellate review of 
the propriety of the assigned rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the Board finds that the appellant should be afforded 
a VA examination in connection with his claim.

The Veteran stated in his February 2007 substantive appeal 
that the evidence of record contains only notes of one 
surgery to the left shoulder, when in fact there had  been 
two.  The most recent surgery was in April 2005.  The Board 
notes, however, that the Veteran was still on active duty at 
that time and therefore, his symptoms at that time would be 
outside the rating period on appeal.  Thus, the absence of 
such records does not impede or prejudice the evaluation of 
the claim.  However, a remand is nevertheless necessary 
because the Veteran has reported an increase in loss of 
motion of his left shoulder since his last evaluation.  
Moreover, in a January 2009 statement in support of the 
claim, the Veteran indicated that his left shoulder was 
constantly slipping in and out of the socket, and he felt he 
could not lift his shoulder and arm past 80 degrees.

Moreover, a December 2008 VA treatment report indicates that 
the Veteran was treated for left shoulder pain.  The report 
shows that the pain in the left shoulder had increased in 
severity and, further, the Veteran noticed creaking noises 
during movement.  At this time, the Veteran was diagnosed 
with crepitus in the left shoulder joint with movement of 
left shoulder joint, ability to move humerus head out of the 
glenoid cavity, unstable shoulder syndrome and degenerative 
joint disease of the left shoulder.

The Veteran's most recent VA examination for left shoulder 
strain occurred in July 2005.  Additionally, his statements 
can fairly be construed as indicating a worsening in 
symptomatology since that time.  Accordingly, another 
examination should be conducted to determine the current 
level of severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA 
examination to determine the current 
nature and severity of his service-
connected left shoulder strain.  A copy 
of the VA examination notice letter sent 
to the Veteran and his service 
representative should be included in the 
claims file.  A copy of the VA 
examination request also should be 
included in the claims file.  The 
examiner should review determine the loss 
of motion in the left shoulder.  Further, 
the examiner should explain if the joint 
function is additionally limited by pain, 
fatigue, weakness, lack of endurance or 
incoordination after repetitive use.  The 
claims file should be reviewed in 
conjunction with this request.

2.  After completing the requested 
development, again review the record and 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative, if any, 
should be furnished a supplemental 
statement of the case (SSOC).  An 
appropriate time should be given for them 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


